PER CURIAM.
Appellant, Alpha Electric Supply, Inc., who was plaintiff in the trial court, brought suit for the foreclosure of a mechanic’s lien. The case went to trial before the judge without a jury. At the conclusion of the plaintiff’s presentation of evidence appel-lees moved for an involuntary dismissal which was granted. We reverse.
 A motion for an involuntary dismissal is in the nature of a motion for directed verdict. The same law is applicable. If sufficient evidence has been adduced, though conflicting, which, when considered in the light most favorable to the non-moving party would establish a prima facie case in favor of that party, then the motion should not be granted. A trial judge may not weigh evidence when ruling on such a motion. See Tillman v. Baskin, 260 So.2d 509 (Fla.1972) and Realty Marts, Inc. v. Barlow, 312 So.2d 544 (Fla. 1st DCA 1975). We simply hold that the record reveals sufficient evidence, which, when considered together with all the reasonable inferences deducible therefrom, established a prima facie case.
Reversed and remanded for a new trial.
CROSS, ANSTEAD, and DAUKSCH, JJ., concur.